The only question involved in this case is whether a public auctioneer is entitled to certain fees, claimed by him, for auctioning real property, under orders of court, to effect a partition. The suit presents the question whether an auctioneer is entitled to a fee on the amount of an adjudication made by him, the adjudication having been set aside, or disregarded by the parties at interest, due to defects in the proceedings leading up to it; the property again having been adjudicated by him, after the correction of the defects in the proceedings had. The total commissions involved in the controversy are far below $2,000.
The law is that where, as is the case here, the jurisdiction of this court is dependent on the amount in dispute, the amount must exceed $2,000, exclusive of interest, to vest the court with jurisdiction. Const. 1921, art. 7, § 10. It is therefore manifest that we have no jurisdiction of the appeal. However, as the amount involved exceeds $100, exclusive of interest, the Court of Appeal for the Parish of Orleans has jurisdiction of the case. Const. 1921, art. 7, §§ 29, 77. The appeal will therefore be transferred, under the law, to that court. *Page 587 
For the reasons assigned, this appeal is transferred, to the Court of Appeal for the Parish of Orleans, to be disposed of according to law, the transfer to be made within 30 days from the time this judgment becomes final, the appellant to pay the cost of the appeal to this court; all other costs to remain in abeyance until the final disposition of the case.